Name: Commission Regulation (EC) NoÃ 2015/2005 of 9 December 2005 on imports during January and February 2006 of bananas originating in ACP countries under the tariff quota opened by Council Regulation (EC) NoÃ 1964/2005 on the tariff rates for bananas
 Type: Regulation
 Subject Matter: plant product;  international trade;  trade;  tariff policy;  economic geography
 Date Published: nan

 10.12.2005 EN Official Journal of the European Union L 324/5 COMMISSION REGULATION (EC) No 2015/2005 of 9 December 2005 on imports during January and February 2006 of bananas originating in ACP countries under the tariff quota opened by Council Regulation (EC) No 1964/2005 on the tariff rates for bananas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1964/2005 of 29 November 2005 on the tariff rates for bananas (1), and in particular Article 2 thereof, Whereas: (1) Article 1(2) of Regulation (EC) No 1964/2005 lays down that from 1 January each year, starting with 1 January 2006, an autonomous tariff quota of 775 000 tonnes net weight subject to a zero duty rate is to be opened for imports of bananas (CN code 0803 00 19) originating in ACP countries. (2) The establishment of the appropriate instruments for managing the tariff quota for ACP banana imports provided for by Regulation (EC) No 1964/2005 cannot be completed in time before 1 January 2006. The Commission should therefore adopt interim measures for the issue of import licences for January and February 2006 to ensure Community supplies, ensure the continuity of trade with the ACP countries and avoid disruptions of trade flow. These measure are without prejudice to the detailed rules to be adopted later in 2006. (3) Under the interim measures, provision should be made for import licences to be issued to operators established in the Community who, as the case may be, obtained a reference quantity as traditional operators, an annual allocation as non-traditional operators under the tariff quotas A/B or C referred to in Article 18(1) of Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (2), or who, as traditional operators or non-traditional operators, qualified for the additional quantity set by Commission Regulation (EC) No 1892/2004 of 29 October 2004 on transitional measures for 2005 for imports of bananas into the Community by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (3) and who actually imported bananas originating in the ACP countries in 2005. Given the temporary nature of these measures, applications lodged by new operators not registered in previous years should not be accepted. (4) The allocation of the available quantities for January and February 2006 to the various groups of operators concerned should be based on data relating to the supply of ACP bananas to the Community in 2005. The supply figure was 750 000 tonnes under the tariff quota C reserved for the region in question. The figure for the all third countries tariff quota A/B was 15 000 tonnes. Lastly, 10 000 tonnes of products of ACP origin were released into free circulation in the new Member States. (5) In the case of operators who obtained a reference quantity or an annual allocation for 2005 under the tariff quota C of 750 000 tonnes, determined by reference to imports of ACP bananas, licences may be issued on the basis of the reference quantity or annual allocation notified for 2005. (6) In the case of operators who obtained a reference quantity or annual allocation for 2005 under either the tariff quotas A/B or the accession-related additional quantity set by Regulation (EC) No 1892/2004, on the basis of imports of products from all third countries, not specifically products originating in ACP countries, provision should be made for licence applications to be accompanied by proof of actual import of products originating in ACP countries in 2005. The lodging of applications for quantities unrelated to imports of products from the origin in question during 2005 should be prevented. In the interests of management and monitoring, the number of applications per operator should be restricted. (7) However, to help improve the fluidity of trade flows and give operators greater flexibility of action, a ceiling should not be set on the quantity for which a licence application may be lodged. (8) Licences should be issued in proportion to the quantities requested, in accordance with the simultaneous examination method. (9) Appropriate detailed rules should therefore be adopted. (10) To enable licence applications to be lodged in time, this Regulation should enter into force immediately. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: TITLE I General provisions Article 1 Subject This Regulation lays down the conditions for the issue of import licences for bananas falling under CN code 0803 00 19 originating in the ACP countries under the tariff quota referred to in Article 1(2) of Regulation (EC) No 1964/2005, for January and February 2006. Article 2 Quantities available for January and February 2006 For January and February 2006,  a quantity of 135 000 tonnes shall be available for the issue of import licences to operators referred to in Title II. This tariff quotas serial number shall be 09.4160,  a quantity of 25 000 tonnes shall be available for the issue of import licences to operators referred to in Title III. This tariff quotas serial number shall be 09.4162. TITLE II Operators registered under tariff quota C, referred to in Article 18(1) of Regulation (EEC) No 404/93, for 2005 Article 3 Lodging of licence applications For January and February 2006, each traditional operator C and each non-traditional operator C, as referred to in Article 3(3) and Article 7(1) of Commission Regulation (EC) No 896/2001 (4) respectively, may lodge one or more import licence applications for up to a maximum, as the case may be, of  in the case of traditional operators C, the reference quantity established and notified in respect of 2005 under tariff quota C, pursuant to Article 5(4) of Regulation (EC) No 896/2001,  in the case of non-traditional operators C, the quantity established and notified in respect of 2005 under tariff quota C, pursuant to Article 9(3) of Regulation (EC) No 896/2001. Box 20 of licence applications and licences shall contain the entry licence under Title II of Regulation (EC) No ¦./2005. TITLE III Other operators Article 4 Lodging of licence applications 1. Operators established in the Community, registered for the quotas A/B referred to in Article 18(1) of Regulation (EEC) No 404/93 or the additional quantity set by Regulation (EC) No 1892/2004, who, in 2005, have released bananas originating in ACP countries into free circulation may lodge a single import licence application in relation to the quantity set in the second indent of Article 2. 2. Licence applications shall be accompanied by a copy of the AGRIM licence or licences used in 2005 to import bananas originating in the ACP countries, duly endorsed, and proof that a security of EUR 150 per tonne has been provided in accordance with Title III of Commission Regulation (EEC) No 2220/85 (5). 3. Box 20 of licence applications and licences shall contain the entry licence under Title III of Regulation (EC) No 2015/2005. TITLE IV Common provisions Article 5 Applications 1. Import licence applications shall be lodged on 14 and 15 December 2005 with the competent authorities of the Member State which established the reference quantity, in the case of traditional operators, and of the Member State where the operator is registered in the case of non-traditional operators, accompanied by proof that a security has been provided for an amount of EUR 150 per tonne under Title III of Regulation (EEC) No 2220/85. 2. Applications which are not submitted in accordance with Articles 3 and 4 shall not be admissible. Article 6 Issuing of licences 1. Member States shall notify the Commission not later than 19 December 2005 of the total quantity for which admissible licence applications have been lodged, giving separate figures for the operators referred to in Title II and those referred to in Title III. 2. In the light of the notifications under paragraph 1 and having regard to the quantity set in Article 2, the Commission shall, if appropriate, set reduction coefficients to be applied to each licence application in the case of the operators referred to in Title II and Title III respectively. 3. The competent authorities shall issue import licences, where appropriate applying the reduction coefficients referred to in paragraph 2. 4. Where, in cases in which paragraph 3 applies, the licence is issued for a quantity less than the quantity requested, the security referred to in Article 4(3) shall be released without delay for the quantity not awarded. TITLE V Final provisions Article 7 Period of validity and charging of licences 1. Import licences shall be valid for release into free circulation from 1 January 2006 to 7 April 2006. 2. The quantities for which licences have been used under this Regulation shall be taken into account for the administration of the tariff quota provided for in Article 1(2) of Regulation (EC) No 1964/2005 and, where appropriate, charged to the allocations to be granted to operators subsequently for 2006 under that tariff quota. Article 8 Notifications Member States shall notify the Commission not later than 31 January 2006 of the quantities for which licences have been issued, a clear distinction being made between quantities issued to operators referred to in Title II and operators referred to in Title III. Article 9 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 316, 2.12.2005, p. 1. (2) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by the 2003 Act of Accession. (3) OJ L 328, 30.10.2004, p. 50. (4) OJ L 126, 8.5.2001, p. 6. Regulation as last amended by Regulation (EC) No 838/2004 (OJ L 127, 29.4.2004, p. 52). (5) OJ L 205, 3.8.1985, p. 5. Regulation as last amended by Regulation (EC) No 673/2004 (OJ L 105, 14.4.2004, p. 17).